DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.  
Applicant’s arguments directed to the 103 rejection based on Rude ‘128 and Lu ‘916 are moot because the rejections below rely upon a new grounds of rejection.
Applicant’s arguments directed toward the prior arts of Chen ‘719 and Huang ‘532 (cited in the Applicant Initiated Interview Summary [5/13/22], but not relied upon) are traversed.  Applicant’s arguments below are not fully understood, but are believed to amount to little more than mere allegation of patentability and are therefore traversed:
“The features recited in amended claim 1 and the problem to be solved by the claimed invention are neither taught nor suggested by the utilized references, either alone or combined. Given that the two mechanisms which are even not relied upon as effective limitations in the languages of claim 1 are vastly different between the claimed invention and Chen, the Examiner's rejection relying on Chen is unreasonable”
	Furthermore, Applicant’s arguments on page 8, lines 5-11 and 13-14 and on page 9, lines 3-5 appear to contradict the specification.  These arguments imply that the slots 123 allow for radial spreading of the tubular portion 12.  Examiner cannot find any support for this function in the specification.  The splits 122 and 133 appear to be the structures which satisfy this functional requirement.
	Examiner cannot discern any specific problem solved by or unexpected result stemming from the slots 123 being elongated in the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude ‘128 and Lu ‘916 in view of Huong, U.S. Patent 5,632,066.
Regarding Claim 1, Rude ‘128 teaches:
“a base gudgeon (Rude 6/18) having a main body (Rude 6) and first and second tubular portions (see below) which are formed on said main body and which are aligned with each other in a first direction, said first tubular portion having a first inner surrounding wall which surrounds a pivot axis in the first direction and which defines a first pivot hole therein, said second tubular portion having a second inner surrounding wall which surrounds the pivot axis and which defines a second pivot hole therein (see inner walls of tubular portions visible in figs.), and a first torque regulating formation (Rude 32) which is formed on said second inner surrounding wall; and 
a pivot pintle (Rude 22) having a first pintle section (see below) which is rotatably inserted into said first pivot hole and which is fit to said first inner surrounding wall with a first frictional force and a second pintle section (see below) which is rotatably inserted into said second pivot hole and which is fit to the second inner surrounding wall with a second frictional force, said second pintle section being formed with a second torque regulating formation which is configured to be matingly engageable with said first torque regulating formation in radial directions relative to the pivot axis such that said pivot pintle is pivotable relative to said base gudgeon about the pivot axis between an initial position and a delimited position, and such that, during the pivoting of said pivot pintle from one of the initial and delimited positions to the other one of the initial and delimited positions, in a part of angular positions, said second torque regulating formation is engaged with said first torque regulating formation to bring said second pintle section in loosely engagement with said second tubular portion (see Examiner’s Note below)”
Rude ‘128 does not explicitly teach:
“a first pintle section…pressed-fit to said first inner surrounding wall”
“said second pivot…is pressed-fit to said second inner surround wall”
 “…to release a pressed fit engagement” 
“said first tubular portion of said base gudgeon having a plurality of slots which are formed in said first inner surrounding wall to be in spatial communication with said first pivot hole and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/905,309Docket No.: 0373-0520PUS1 Reply dated June 22, 2022Page 3 of 10 Reply to Office Action of February 2, 2022 which are angularly spaced apart from each other about the pivot axis, each of said slots being elongated only in the first direction”
Lu ‘916 teaches:
a “pressed-fit (see Lu, 221 in fig. 3)”
 “…release a pressed fit engagement (see 221 in fig. 4)”
Huong ‘066 teaches:
“said first tubular portion (see 24) of said base gudgeon (2) having a plurality of slots (see 27, fig. 2) which are formed in said first inner surrounding wall to be in spatial communication with said first pivot hole and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/905,309Docket No.: 0373-0520PUS1 Reply dated June 22, 2022Page 3 of 10Reply to Office Action of February 2, 2022 which are angularly spaced apart from each other about the pivot axis, each of said slots being elongated only in the first direction (see 27 in figs. 1-2)”
	At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Rude ‘128 with the a pressed-fit engagement as taught by Lu ‘916 and the slot structure taught by Huong ‘066 a press-ed fit structure which can disengage from the inner wall would reduce wear-and-tear and the elongate slot structure of Huong ‘066 would be easier to manufacture and can retain grease, as set forth in Huong ‘066, which would further increase the life of the hinge.
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to be matingly…of the initial and delimited positions”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Rude-Lu-Huong, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).


    PNG
    media_image1.png
    487
    710
    media_image1.png
    Greyscale

Regarding Claim 2, in the Rude-Lu-Huong combination, Rude ‘128 teaches:
“said first tubular portion of said base gudgeon has a first split (see Rude ‘128, figs. 5-6) extending radially through said first inner surrounding wall and elongated in the first direction so as to vest said first tubular portion with an increased radial flexibility for facilitating wrapping around said first pintle section (see Examiner’s Note below), said second tubular portion of said base gudgeon having a second split (see Rude ‘128, figs. 5-6) extending radially through said second inner surrounding wall and elongated in the first direction so as to vest said second tubular portion with an increased radial flexibility for facilitating wrapping around said second pintle section (see Examiner’s Note below)”
**Examiner's Note: Examiner notes that the above claim contains the claim language “so as to vest…first pintle section” and “so as to vest…second pintle section”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Rude-Lu-Huong, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 4, in the Rude-Lu-Huong combination, Rude ‘128 teaches:
“one of said first and second torque regulating formations includes a recess (see Rude 30) which is formed in a corresponding one of said second inner surrounding wall of said second tubular portion and an outer surrounding wall of said second pintle section (see figs. 5-7), and the other one of said first and second torque regulating formations includes a protrusion (see Rude 32) which is formed on a corresponding one of said second inner surrounding wall of said second tubular portion and an outer surrounding wall of said second pintle section (see figs. 5-7) such that, in the part of the angular positions, said protrusion is brought into engagement in said recess to reduce the second frictional force so as to release the press-fit engagement between said second pintle section and said second inner surrounding wall (see structures above in view of the teachings of Lu ‘916 and Huong ‘066)”Regarding Claim 7, in the Rude-Lu-Huong combination, Rude ‘128 teaches:
“first and second tubular portions are connected to each other at a juncture adjacent to said main body to form as a one-single piece (see below)”

    PNG
    media_image2.png
    503
    577
    media_image2.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude-Lu-Huong as applied to claims 1-2, 4 and 7 above, and further in view of Chen ‘719.
Regarding Claim 5, the Rude-Lu-Huong combination does not teach the limitations of Claim 5.
Chen ‘719 teaches:
“base gudgeon further has a blocking portion (Chen 28) which is formed on said main body (Chen 2) and which has two first abutting surfaces (Chen, see 28, 281, figs. 1, 6) opposite to each other along a circle around the pivot axis, and said pivot pintle further has a blocked section (see Chen 14) which has two second abutting surfaces (see Chen, sides of element 14) opposite to each other along the circle around the pivot axis such that one of said second abutting surfaces engages with one of said first abutting surfaces when said pivot pintle is in the initial position, and such that the other one of said second abutting surfaces engages with the other one of said first abutting surfaces when said pivot pintle is in the delimited position so as to delimit the pivoting of said pivot pintle (see figs. 3-4 in light of other figs.)”
	At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide the stop structures of Chen on the Rude-Lu-Huong combination because that reduce the likelihood of damage to the hinge.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rude-Lu-Huong as applied to claims 1-2, 4 and 7 above, and further in view of Wang ‘191.
Regarding Claim 6, the Rude-Lu-Huong combination does not teach pintle sections being hollow.
Wang ‘191 teaches:
	“first and second pintle sections are hollow (see Wang, 10, 11 and Abstract)”
	At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide the Rude-Lu-Huong combination with the hollow pintles of Wang ‘191 because that would permit the routing of wires through the pintle if necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677